Citation Nr: 0027616	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a medial meniscectomy of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1969 to August 
1971.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1999 rating 
decision of the Jackson, Mississippi Regional Office 
(hereinafter "the RO") which continued a 10 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of a medial meniscectomy of the left 
knee.  The veteran has been represented throughout this 
appeal by the Paralyzed Veterans of America, Inc.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
post-operative residuals of a medial meniscectomy of the left 
knee.  The accredited representative has requested that this 
case be remanded in order to obtain Department of Veterans 
Affairs (hereinafter "VA") treatment records, as the 
veteran has reported treatment for his service-connected left 
knee disorder at VA facilities.  In reviewing the record, the 
Board notes that a February 1999 report of contact noted that 
a call was received from the Memphis, Tennessee VA Medical 
Center which indicated that all of the veteran's treatment 
records were at the Jackson, Mississippi VA Medical Center.  
It was also noted that the veteran had reported that he 
received treatment at such facility.  Further, in his July 
1999 substantive appeal, the veteran stated that since his 
knee surgery in 1971, he had returned to the VA hospital 
several times.  He also indicated that he had been issued 
crutches on one occasion by the VA.  The Board notes that 
treatment records from such facility have neither been 
requested nor incorporated into the record.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
the Board is deemed to have constructive knowledge of records 
generated by, or in the custody of, the VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  Given the nature of the 
veteran's contentions and in consideration of the Court's 
holding in Bell, the Board is of the view that an attempt 
should be made to obtain any recent VA treatment records of 
possible pertinence to the veteran's claim prior to resolving 
the issue raised by the instant appeal.  

Additionally, the Board observes that the veteran's service-
connected left knee disorder was originally rated pursuant to 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5258, 
5259 (1999).  The Board notes that although the July 
statement of the case did provide the veteran with relevant 
schedular criteria, it did not include such provisions.  The 
Board concludes that the veteran should be notified of such 
provisions prior to appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain all pertinent 
clinical documentation pertaining to 
treatment of the veteran for his service-
connected left knee disorder at the 
Jackson, Mississippi VA Medical Center 
from January 1998 to the present.  Upon 
receipt of the requested information, it 
should be incorporated into the record.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the veteran with all 
relevant schedular criteria including the 
provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5258, 5259 (1999).  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  







		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



